Judgment and order unanimously reversed, with costs, and the complaint dismissed. Defendant should have judgment, with costs in' the Municipal Court action which has been consolidated with the plaintiffs’ action in the Supreme Court. The statement delivered to plaintiffs by defendant was sufficient to comply with the statute (Banking Law, § 353; Rimpotti v. Household Finance Corp., 266 App. Div. 778; Di Nome v. Personal Finance Co. of New York, 291 N. Y. 250). Settle order on notice. Present — Martin, P. J., Townley, Dore Cohn and Callahan, JJ.